Citation Nr: 1748282	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-42 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2012, at which time the Board remanded it for additional development.  The requested development has been completed.

The issue of entitlement to a compensable rating for right ear hearing loss was raised by the record in a September 2016 letter to the Veteran and in a VA Form 9 that the Veteran submitted in September 2016.  However, the Veteran did not submit a timely Notice of Disagreement to the May 2012 rating decision granting service connection for right ear hearing loss and assigning a noncompensable rating.  Furthermore, the RO has not subsequently issued a rating decision regarding entitlement to a compensable rating for right ear hearing loss.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Service connection for right ear hearing loss was granted in a May 2012 Rating Decision, and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of service connection for right ear hearing loss because that issue has been rendered moot on appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In the present case, the Board remanded the claim for additional development in April 2012.  The Appeals Management Center subsequently granted service connection for right ear hearing loss in a May 2012 rating decision.  The issue of entitlement to service connection for right ear hearing loss has therefore been rendered moot.

Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of service connection for right ear hearing loss.  Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of service connection for right ear hearing loss is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


